                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

                                                       )
 THOMAS TRAWICK,                                       )
                                                       )                CIVIL ACTION NO.
         Plaintiff,                                    )
                                                       )                     18-CV-4715
 v.                                                    )
                                                       )
 DIVERSIFIED CONSULTANTS, INC., et al.,                )
                                                       )
         Defendants.                                   )
                                                       )

                 PLAINTIFF’S CERTIFICATE OF INTERESTED PERSONS

         Plaintiff Thomas Trawick (“Plaintiff”) hereby discloses the following persons or entities

who have a financial interest in the outcome of this litigation:

         Plaintiff: Thomas Trawick, an individual, and his attorney of record: Micah S. Adkins,

THE ADKINS FIRM, P.C., 1025 Westhaven Blvd., Suite 220, Franklin, Tennessee 37064.

         Defendants:

         Diversified Consultants, Inc., 10550 Deerwood Pk. Blvd, Suite 708, Jacksonville, Florida
32256;

         Enhanced Recovery Company, LLC, 8014 Bayberry Drive, Jacksonville, Florida 32256;

         Equifax Information Services, LLC, 1550 Peachtree Street, NW, Atlanta, GA 30309;

         Experian Information Solutions, Inc., 475 Anton Blvd., Costa Mesa, California 92626;

         Franklin Collection Services, Inc., 105 S. Front Street, Tupelo, Mississippi 38804; and,

         Trans Union, LLC, 555 West Adams Street, Chicago, Illinois 60661.
                                    Respectfully submitted,

                                    /s/ Micah S. Adkins
                                    Micah S. Adkins (TX Bar No.: 24088777)
                                    Federal Bar No.: 2338097
                                    THE ADKINS FIRM, P.C.
                                    1025 Westhaven Blvd., Suite 220
                                    Franklin, Tennessee 37064
                                    Telephone:    (615) 370.9659
                                    Facsimile:    (615) 370.4099
                                    Email: MicahAdkins@ItsYourCreditReport.com
                                    Representing Plaintiff Thomas Trawick




                               CERTIFICATE OF SERVICE

       I certify that on December 14, 2018, I served the foregoing paper by U.S. Mail postage
pre-paid on the following parties:



                                    /s/ Micah S. Adkins
                                    Micah S. Adkins




                                               2
